DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12 are pending.
Claims 8-12 are withdrawn from further consideration as being directed to a non-elected invention.
Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 31 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 October 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitations “approximately 5 mm” and “approximately 0 to 3 mm”, and the claim also recites “5 mm” and “0 to 3 m” which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2012/0240336 to Dandapure et al. (herein Dandapure).
Regarding claim 1, Dandapure teaches an exercise mat (abstract) comprising three or more layers (paragraph 0007) wherein the top layer can be made of polyurethane (paragraph 0008), the middle layer can be nylon spandex (paragraph 0009), and the bottom layer can be a thermoplastic elastomer (paragraph 0010).  The polyurethane top layer and nylon spandex middle layer taken together correspond to the first malleable layer recited in the instant claims, and the thermoplastic elastomer bottom layer corresponds to the second layer recited in the instant claims.  Dandapure teaches that the bottom layer can be provided with a textured surface (paragraph 0010) which meets the claimed limitations.
Regarding claims 2 and 3, Dandapure teaches all the limitations of claim 1 as discussed above.
Dandapure teaches that the exercise mat can have additional layers added to the three layers (paragraph 0007).  Dandapure teaches that a middle layer can be a polyester-cotton blended fabric (paragraph 0009) and a bottom layer can be natural or synthetic rubber (paragraph 0010).  Adding a polyester-cotton blended fabric middle layer and a natural or synthetic rubber bottom layer to the three layer exercise mat would meet the claimed limitations.
Regarding claim 4, Dandapure teaches all the limitations of claim 1 as discussed above.
As discussed above, Dandapure teaches that the middle layer can be nylon spandex (paragraph 0009) which meets the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0240336 to Dandapure et al. (herein Dandapure) as applied to claim 1 above.
Regarding claims 5 and 6, Dandapure teaches all the limitations of claim 1 as discussed above.
Dandapure is silent as to the shape of the edge portion or the shape of the textured surface.  However, the claimed edge and surface texture shapes would have been obvious to one of ordinary skill in the art because a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 7, Dandapure teaches all the limitations of claim 1 as discussed above.
Dandapure teaches that the top layer can have a thickness of 0.35-0.95 mm (paragraph 0008), the middle layer can have a thickness of 0.2-3.0 mm (paragraph 0009), and the bottom layer can have a thickness of 1.5-5.5 mm (paragraph 0010).  Combining these thicknesses gives a total thickness that overlaps the claimed thickness.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Furthermore, combining the thicknesses of the top and middle layers yields a thickness such that the textured surface of the bottom layer of Dandapure would meet the claimed limitation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783